Citation Nr: 9906130
Decision Date: 03/04/99	Archive Date: 06/24/99

DOCKET NO. 93-26 598               DATE MAR 04, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New York, New York

THE ISSUE

Entitlement to service connection for a right ankle disability.

REPRESENTATION

Appellant represented by: New York Division of Veterans'Affairs

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from April 12, 1971 to March 14,
1972.

This matter comes to the Board of Veterans'Appeals (Board) on
appeal from a September 1992 rating decision by the New York, New
York, Regional Office (RO) of the Department of Veterans Affairs
(VA), which denied the veteran's application to reopen his
previously denied claim for service connection for a right ankle
disability for failure to present new and material evidence. The
record shows that the veteran's claim was denied in June 1973
because the records did not show treatment for an ankle condition
in service and that he did not timely appeal this adverse decision.
In April 1992 the veteran filed to reopen his claim for service
connection for his ankle. During a personal hearing at the RO in
February 1993, the veteran testified that he had no problems with
his ankle prior to going into service. Subsequently, after the
veteran testified at his hearing, the RO was able to obtain service
medical records not previously considered in the original decision.
These records include an April 1971 X-ray report showing a small
exostosis, a May 1971 consultation sheet noting the veteran's
complaints of ankle pain and an October 1971 clinical report that
showed the veteran was hospitalized for removal of an exostosis on
the right tibia. It was noted that the veteran gave a history of a
fracture of the medial malleolus about two years earlier. Based on
this evidence, the hearing officer considered the claim of service
connection for an ankle disorder on the merits and denied the claim
in a July 1993 decision.

In November 1995, the Board remanded the case to the RO for
additional procedural and evidentiary development, including to
schedule the veteran for a VA medical examination. Following these
developments, the RO affirmed the denial of the veteran's
compensation claim for a right ankle disability in decisions dated
in August 1997 and November 1998. The case was returned to the
Board, and the veteran now continues his appeal.

The file contains a VA Form 1-646 from the veteran's
representative, dated in October 1997, which indicates that the
veteran is also claiming entitlement to

service connection for a skin disorder and vascular disability
affecting his right lower extremity. As these issues have not been
adjudicated, they are referred to the RO for appropriate action.

FINDINGS OF FACT

1. At a pre-enlistment examination, conducted in March 1971, the
veteran's feet and lower extremities were normal on clinical
evaluation.

2. The veteran entered active duty in April 1971. While receiving
medical treatment during service for complaints of right ankle
pain, it was learned that he had a history of a fracture of his
right medial malleolus, with open reduction of his fracture via
surgery, prior to entering service; this history was substantiated
by the presence of a scar over his right medial malleolus, noted in
May 1971, which was secondary to surgery to repair his fracture.

3. There was no permanent increase in the severity of the veteran's
pre-existing status-post fracture, right medial malleolus, during
active service.

CONCLUSION OF LAW

There is clear and unmistakable evidence that the veteran's
fracture of his right medial malleolus, with open reduction of his
fracture via surgery, occurred prior to his entry into military
duty; and the residuals of this pre-existing fracture were not
aggravated during active service. 38 U.S.C.A. 1110, 1111, 1153
(West 1991); 38 C.F.R. 3.303, 3.304, 3.306 (1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show that on pre-enlistment
examination in March 1971, his lower extremities and feet were
clinically normal. On his medical history report, he denied having
swollen joints, arthritis, bone or joint deformity, foot trouble,
or a history of broken bones. In April 1971, the veteran entered
active duty.

Treatment reports from service show that beginning in late April
and early May 1971, the veteran complained of experiencing right
ankle pain during training exercises and discomfort when wearing
military footgear. The records show that he reported that he had a
history of surgery to his right ankle for open reduction of a
fracture of his medial malleolus approximately two years earlier.
His treating physicians noted that his treatment at that time
involved internal fixation of the fracture with screws, which were
subsequently removed at a later date. X-rays taken in April 1971
revealed the presence of an exostosis which had developed off the
medial aspect of the lower tibia, approximately 3 centimeters from
his right ankle joint, which was shown in subsequent medical
reports to be the cause of the veteran's pain. A May 1971 treatment
report shows that a scar was observed over the medial malleolus of
his right ankle, secondary to his open reduction surgery, with pain
and tenderness associated with the scar. The veteran was placed on
a physical profile with limited duty and restrictions on physical
exercise, with a diagnosis of status post fracture, right medial
malleolus, and exostosis, right distal tibia.

Service medical reports show that in October 1971, after the
veteran complained of right ankle pain for several months, the
exostosis in his right ankle was surgically removed. The surgery
report shows that the exostosis was located beneath the scar over
the medial malleolus of his right ankle from the previous open
reduction surgery, and that to remove it, a 3-centimeter incision
was made over the medial malleolus to expose the bony extrusion,
after which it was excised. The records

show that the veteran ambulated on crutches after convalescing from
surgery, but that he did well, post-operatively, and was placed on
physical profile with 30 days limited duty.

The report of a January 1972 separation examination shows that the
veteran's feet and lower extremities were normal on clinical
examination. His medical history report did not show any
significant notation by him except for a history of broken bones.

The transcript of a September 1993 RO hearing shows that the
veteran testified that he was a VA hospital employee. He stated
that he had no trouble with his right ankle prior to entering
active service, and that during basic training he developed chronic
pain of his right ankle which necessitated surgical treatment. He
reported that his bone injury during service was not a fracture but
rather a bone being "out of place." He described the surgical
procedure performed in service as one in which his right ankle bone
was "scraped." He stated that he had a scar on his right ankle
which was a residual of this surgery. The veteran testified that
after he was discharged from active duty in March 1972, he did not
seek any further treatment for his right ankle. He reported that
his current right ankle symptoms were sharp pains, described as
"shocks," which traveled up his right ankle up to his knee, and
which were more acute and pronounced during cold and damp weather.
He stated that he treated his symptoms with exercises, soaking his
right ankle in hot water and Epsom salts, using Tylenol, and
wrapping his right ankle with an Ace bandage.

VA medical reports associated with the veteran's claims file and
dated from 1994 to 1997, show that during this period the veteran
was treated for various medical and psychiatric problems. However,
no treatment for complaints of right ankle symptoms was shown in
these records, and the only notation in these reports relevant to
the issue on appeal was a single mention of a past history of ankle
surgery contained in a March 1995 treatment report.

The report of an April 1997 VA examination shows that the veteran
complained of pain in the region of his right distal medial leg
above his ankle which radiated to his

knee and which accompanied damp weather. The physician who
conducted this examination noted in his report that he had reviewed
the veteran's records and noted his history of right ankle pain
treated with surgery in service, and a history of right ankle
surgery prior to his entry into service. Objective examination
revealed that the veteran walked with an normal gait and was
negative for findings of joint and limb swelling, deformity,
angulation, false motion, shortening, or intra-articular
involvement. His external digitis brevis muscle was not atrophied
and his feet, calves, and ankles were essentially symmetrical. A 5
1/2-centimeter scar was noted at his medial malleolus which was not
tender and which displayed no thickening of the tissues beneath the
scar. X-rays of his right ankle and distal tibia were normal and no
evidence of his reported fracture or exostosis could be found by
the examining physician. The veteran was diagnosed with remote
fracture of medial malleolus, and status post open reduction,
internal fixation, and later excision of bone prominence
(exostosis). In an August 1997 addendum to the April 1997 VA
examination report, the physician who had examined the veteran
stated that the orthopedic evaluation revealed no disability or
impairment of his lower right extremity, to include his leg, ankle,
and foot.

II. Analysis

The veteran's claim for service connection for a right ankle
disability is well-grounded within the meaning of 38 U.S.C.A.
5107(a) (West 1991), in that it is not inherently implausible in
light of his service medical records which clearly show surgical
treatment of his right ankle during active duty. Relevant evidence
has been properly developed, and no further assistance is required
to comply with VA's duty to assist. Id.

Generally, the veteran is considered to be in sound condition when
examined, accepted and enrolled for service, except as to defects,
infirmities, or disorders noted at entrance into service, or where
clear and unmistakable (obvious or manifest) evidence demonstrates
that an injury or disease existed prior thereto. Only such
conditions as are recorded in examination reports are to be
considered as noted. 38 C.F.R. 3.304 (1997). In the case on appeal,
the veteran's lower

extremities and feet were noted to be normal on pre-enlistment
examination in March 197 1, and no defects were reported. The
presumption of his medical soundness therefore attached.

However, shortly after the veteran's entry into active duty in
April 1971, the records show that he reported in his own words that
he had a prior history of a fractured right medial malleolus
approximately two years before entering service, which required
surgery to repair. Subsequent medical records show findings
consistent with this reported history. Of special note was a May
1971 treatment report (dated several months before the in-service
surgery of October 1971), which shows that a scar was noted on the
veteran's right ankle at the medial malleolus region which was
consistent with and secondary to his pre-service surgical history.
Other treatment reports from service show that the exostosis which
caused the veteran's right ankle pain during service was located
directly under this scar and was associated with the veteran's
history of right ankle fracture. Therefore, in consideration of
this evidence, and that the right ankle problems were all first
noted very shortly after the veteran's entry into active duty, the
Board finds that the facts of the case clearly establish that he
had a fracture of his right medial malleolus, with open reduction
surgery, prior to service in April 1971. The presumption of
soundness is therefore rebutted by this clear and unmistakable
evidence, and the issue of entitlement to service connection for a
right ankle disability must turn on whether or not the residuals of
this pre-service fracture and surgery were aggravated during active
duty.

Generally, a preexisting injury or disease will be considered to
have been aggravated by active military, naval, or air service,
where there is an increase in disability during such service,
unless there is a specific finding that the increase in disability
is due to the natural progress of the disease. Clear and
unmistakable evidence (obvious and manifest) is required to rebut
the presumption of aggravation where the pre-service disability
underwent an increase in severity during service. This includes
medical facts and principles which may be considered to determine
whether the increase is due to the natural progress of the
condition. Aggravation may not be conceded where the disability
underwent no increase in severity during

service on the basis of all the evidence of record pertaining to
the manifestations of the disability prior to, during and
subsequent to service. 38 U.S.C.A. 1153 (West 1991); 38 C.F.R.
3.306 (1997).

In the case on appeal, the service medical records show that the
veteran was treated on several occasions during active duty for
complaints relating to his pre-existing right ankle fracture and
surgery. The evidence shows that the cause of the painful p right
ankle symptoms in service was an exostosis located underneath the
surgical scar over his right medial malleolus. Ameliorative surgery
was provided in service to relieve the veteran's symptoms, in which
the painful exostosis was accessed and excised at the same site of
the scar from the pre-service surgery. Following a period of
convalescence, recuperation, and light duty, the evidence shows
that the veteran recovered without residual pathology or
disability, as demonstrated by the January 1972 report of his
separation examination, in which his feet and lower extremities
were shown to be clinically normal. The evidence following service
shows that, notwithstanding the veteran's current subjective
complaints, the medical treatment reports and the hearing
transcript of his oral testimony associated with his claims file do
not show that he sought or received any medical treatment for his
right ankle complaints.

The report of the April 1997 VA orthopedic examination shows
findings consistent with the veteran's prior medical history of
right ankle fracture and surgical treatment (i.e., diagnoses of
remote fracture of the right medial malleolus, and status post open
reduction, internal fixation, and later excision of bone prominence
(exostosis)), and that the scar located over his right medial
malleolus, status post surgery, was non-tender and non-adherent to
the underlying tissues. The presence of only one scar over the same
area (ie., the right medial malleolus) as noted in service in May
1971, indicates that the October 1971 surgery was performed at the
same site and there is no medical evidence of any additional
disability as a result. The examining physician's August 1997
addendum to this report establishes that the veteran does not have
any current disability or impairment of his right lower extremity,
including his foot, ankle, or leg.

In this case, other than the post operative scar and history of the
surgery, there is no objective medical evidence of a current
disability affecting the veteran's right ankle, much less any
additional impairment which can be associated with his ameliorative
surgery during service in October 1971. If anything, the in-service
removal of the exostosis resulted in a permanent improvement in the
pre-existing right ankle condition in that it removed a painful
bony extrusion without leaving any residual disability. The scar
itself is not symptomatic on objective examination. As a permanent
increase in the severity of the veteran's pre-existing right ankle
disorder beyond its natural progression as a result of service has
not been demonstrated by the objective medical evidence, a finding
of aggravation of this orthopedic condition, cannot be conceded.
Where there is no increase in severity of a disability, the
presumption of aggravation does not apply. See Daniels v. Gober, 10
Vet. App. 474, at 479 (1997); Hunt v. Derwinski, 1 Vet. App. 292,
296 (1991). The preponderance of the evidence is against the
veteran's claim. Therefore, the veteran's claim of entitlement to
service connection for a right ankle disability must be denied.
Because the evidence in this case is not approximately balanced
with regard to this issue, the benefit-of-the-doubt doctrine does
not apply. 38 U.S.C.A. 5107(b) (West 199 1); 3 8 C.F.R. 3.102
(1997); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a right ankle disability is denied.

S. L. COHN

Member, Board of Veterans'Appeals

- 9 - 

